Citation Nr: 0919960	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant in this case is the widow of a deceased 
individual (the deceased) who allegedly had recognized 
service in the United States Armed Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim. 

This appeal was previously before the Board.  In May 2004, 
the Board remanded the appeal for further development.  The 
case has been returned by the Appeals Management Center (AMC) 
for review by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

For VA purposes service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
United States Armed Forces.  38 C.F.R. §§ 3.40, 3.41.  Such 
service, however, must be certified as qualifying by an 
appropriate military authority.  38 C.F.R. § 3.203; see 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991); 
Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

Such certification was originally sought from the United 
States Army Reserve Personnel Command (ARPERSCOM) in 
January 1981.  The deceased's name was listed as in the main 
heading of this Remand decision, with a service number and a 
birth date in January 1914.  ARPERSCOM replied in April 1982 
that the deceased had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The RO determined that because there was no verified active 
service in the U.S. Armed Forces, the appellant was not 
eligible for death benefits.  

After the appellant submitted a notice of disagreement, a 
second verification request was submitted to the National 
Personnel Records Center (NPRC) in May 2003, which, in 
addition to the information previously provided, provided a 
different spelling of the deceased's last name and a 
different birth date in October 1914.  The RO asked whether 
that additional information changed the outcome of the 
verification search.  The June 2003 reply did not acknowledge 
that there had been any additional, different information 
submitted for verification; rather, NPRC merely replied, 
"See prior report dated in April 1982."  The RO continued 
to hold that the appellant was ineligible for death benefits 
in a June 2003 supplemental statement of the case.  

In May 2004, the Board remanded the appeal for further 
development.  The Board noted that the claims folder 
contained documents that used three different spellings of 
the deceased's name (as set forth in the heading of this 
Remand), two different military service numbers, and four 
different birth dates (because in addition to the two noted 
above, the record contained birth dates in April 1918 and in 
June 1916).  Those documents contained slightly different 
dates of service, as well as unit identification information.  

In its May 2004 Remand, the Board instructed the RO/AMC to 
contact ARPERSCOM and submit for verification all the 
variables in name, birth dates, military service numbers, 
dates of service, and units served.  The Board also required 
that the request should clearly ask ARPERSCOM to document 
that its reverification of service encompassed a search under 
all personal information not previously considered.  

An April 2005 letter was sent to ARPERSCOM by the AMC that 
listed all of the variables that appeared in the claims 
folder and requested verification of the deceased's service 
in the U.S. Armed Forces.  Copies of all the documents 
showing the variables in information were also sent to 
ARPERSCOM.  In May 2005, the NPRC sent NA Form 13075 
(Questionnaire About Military Service) to the AMC.  The form 
set forth alternative reasons why no verification had been 
performed, but none of the alternatives was marked.  

In August 17, 2005, another request was sent by the AMC to 
ARPERSCOM with the same information.  This letter asked that 
if for any reason the records were not available, a written 
statement to that effect should be provided.  No response was 
received.  In December 2005, the AMC sent a third request to 
ARPERSCOM, asking for a reply within 60 days.  No response 
was received. 

In May 2006, the AMC sent a request through the Personnel 
Information Exchange System (PIES) for verification of the 
deceased's military service.  That request contained only two 
alternative spellings of the deceased's name (rather than 
three), and two (rather than four) alternative birth dates.  
A January 2007 reply indicated that the search should be 
directed to the National Archives and Records Administration 
(NARA) at the NPRC.  
In June 2007, the AMC sent a letter to the NPRC asking for 
the records for the deceased.  The request contained only one 
spelling of his name and one birth date.  An October 2007 
reply from the NARA explained that in order to verify 
service, the person's name and other information provided 
must be compatible with what was in the NARA's files.  In 
this case, while there was a record with the spelling of the 
name provided by the AMC, since the other information 
provided did not match what was in that file, the National 
Archives and Records Administration concluded that the 
deceased was not listed in the official records that list 
members of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II. 

In April 2008, a VA employee telephoned the NPRC about the 
response and explained that a search was needed using all of 
the variables.  The customer service person at the NARA 
instructed VA to submit separate requests for each 
combination of name and birth date.  In September 2008, the 
AMC sent seven separate requests to the NPRC, asking for 
verification of the deceased's service.  

In October 2008, one reply was received from the NARA.  The 
letter said that the deceased (referencing only the spelling 
of the name in the main heading of this Remand) is not shown 
in the official records and archives on file at the Center 
which lists the members of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the United 
States Armed Forces during World War II.  The NARA explained 
that in order to establish service, the name must appear in 
their archives and his folder must contain information 
compatible with the archives.  Since both criteria must be 
met before a positive determination can be made, the request 
was not favorably considered.  The AMC issued a March 2009 
supplemental statement of the case determining that the 
appellant was not eligible for VA death benefits.  

Although the AMC made multiple attempts to verify the 
service, the October 2008 response does not indicate that 
alternative spellings and birth dates were used in the 
search.  And although the AMC followed the instructions of 
the NPRC's customer service representative to submit seven 
alternative requests, those requests did not comply with the 
Board's May 2004 Remand instructions that the request should 
clearly ask the record-keeper to document that the 
reverification of service encompassed a search under all 
personal information not previously considered.    

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).  

Moreover, VA is required to make as many requests as are 
necessary to obtain relevant records from a federal records 
facility.  38 C.F.R. § 159(c)(2).  VA may end its efforts to 
obtain such records only if VA concludes that the records 
sought do not exist or that further efforts to obtain the 
records would be futile, for example, when VA is advised that 
the records do not exist or that the custodian does not have 
them.  Id.  Then, VA must provide the appellant with notice 
that the records are not available.   38 C.F.R. § 159(e)(1).  

Given the October 2007 response that indicated that someone 
with one spelling of the deceased's name had records on file, 
a response from the NARA at the NPRC is needed that indicates 
that document that the reverification of service encompassed 
a search under all personal information not previously 
considered.  Thus, the AMC must contact the NPRC and provide 
the NARA with the alternative name spellings and birth dates 
and ask the record-keeper either to confirm that a search 
with all such spellings and birth dates was conducted with 
respect to the October 2007 response or to conduct such a 
search now.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the NPRC and provide the NARA 
with the alternative name spellings and 
birth dates for the deceased.  Ask the 
record-keeper either to confirm that a 
search with all such spellings and birth 
dates was conducted with respect to the 
October 2007 response or to conduct such a 
comprehensive search now.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


